Case 2:12-cv-00572-JRG Document 407 Filed 02/15/19 Page 1 of 2 PageID #: 11822



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ARCHER AND WHITE SALES, INC.,                         §
                                                       §
                                                       §
                Plaintiff,                             §
                                                       §
 v.                                                    §
                                                       §
 HENRY SCHEIN, INC., DANAHER                           §
 CORPORATION, INSTRUMENTARIUM                          §
 DENTAL INC., DENTAL EQUIPMENT                         § CIVIL ACTION NO. 2:12-CV-00572-JRG
 LLC, KAVO DENTAL                                      §
 TECHNOLOGIES, LLC, DENTAL                             §
 IMAGING TECHNOLOGIES,                                 §
 CORPORATION, PATTERSON                                §
 COMPANIES, INC., BENCO DENTAL                         §
 SUPPLY CO.,                                           §
                                                       §
                Defendants.                            §


                                               ORDER

       On March 2, 2018, the above-captioned case was stayed pending the filing and disposition

of a petition for a writ of certiorari with the Supreme Court of the United States. (Dkt. No. 399.)

On June 25, 2018, the petition for writ of certiorari was granted, (Dkt. No. 406), and the Supreme

Court issued its judgment on January 8, 2019. See Henry Schein, Inc. v. Archer & White Sales, Inc.,

No. 17-1271, 2019 WL 122164 (U.S. Jan. 8, 2019). The stay was subsequently lifted upon the

issuance of the judgment of the Supreme Court. (Dkt. No. 399.)

       Based on the foregoing, the Court hereby ORDERS that on or before MARCH 1, 2019,

the Parties shall file with the Court a joint status report that identifies all motions, issues, claims,

or portions thereof which are rendered moot by the decision in Henry Schein, Inc. v. Archer & White




                                                   1
Case 2:12-cv-00572-JRG Document 407 Filed 02/15/19 Page 2 of 2 PageID #: 11823



Sales, Inc., No. 17-1271, 2019 WL 122164 (U.S. Jan. 8, 2019) and setting forth a complete list of

surviving motions, issues, claims, or portions thereof which remain live before the Court.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 14th day of February, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
